TRUSTCO Exhibit 99 (a) Bank Corp NY News Release 5 Sarnowski Drive, Glenville, New York, 12302 (518) 377-3311 Fax: (518) 381-3668 Subsidiary:Trustco Bank NASDAQ TRST Contact: Kevin T. Timmons Vice President/Treasurer (518) 381-3607 FOR IMMEDIATE RELEASE TrustCo Announces First Quarter Profits Glenville, New York – April 21, 2009 TrustCo Bank Corp NY (TrustCo, Nasdaq: TRST)today announced net income for the first quarter of 2009 of $6.3 million, equal to diluted earnings per share of $0.083, as compared to net income of $7.1 million and diluted earnings per share of $0.094 for the immediately preceding quarter.Return on average equity and return on average assets were 10.87% and 0.75%, respectively, for the first quarter of 2009, compared to 12.09% and 0.82% for the fourth quarter of 2008.Making the earnings announcement was Robert J. McCormick, Chairman, President and Chief Executive Officer.Mr. McCormick noted, “The financial and economic problems that hurt many financial institutions in 2007 and 2008 have continued thus far in 2009.While these conditions have had an impact on virtually all financial institutions, as well as most other businesses, TrustCo’s long-term focus on traditional lending criteria and conservative balance sheet management has helped it avoid most aspects of these problems.This has enabled us to maintain an extremely strong balance sheet and continued profitability.” In the first quarter of 2008, net income was $9.4 million and earnings per share were $0.125. This resulted in return on average equity and return on average assets of 16.48% and 1.13%, respectively, for the first quarter of 2008. TrustCo continued to report strong growth in loans on a year-over-year basis.For the quarter ended March 31, 2009, average loans were up $220.2 million or 11.3% compared to the same period in 2008.During the first quarter of 2009, TrustCo opened two offices to bring the total to 126.Seventeen offices were opened during 2008.Current plans call for the major expansion program to be completed in 2009 with new branches planned in the markets currently served.Mr. McCormick noted that, “We are pleased with the results of our expansion program but are mindful that achieving our goals will take time and continued hard work.” -1- The Company’s net interest margin was 2.96% for the first quarter of 2009, compared to 3.07% in the first quarter of 2008 and equal to the 2.96% margin recorded for the fourth quarter of 2008.Net income was also impacted by a loan loss provision of $2.0 million for the first quarter of 2009, compared to a provision of $300 thousand in the first quarter of 2008 and a provision of $2.2 million for the fourth quarter of 2008.The Company also recorded an expense increase of approximately $1.0 million in the first quarter of 2009 as compared to the first quarter of 2008 for insurance costs, due primarily to the recently imposed increase in the FDIC insurance premium. Nonperforming loans continued to increase in the first quarter of 2009, but remain at very manageable levels and reserve coverage of gross loans and net charge-offs remains strong.At March 31, 2009, nonperforming loans were equal to 1.95% of total loans, while the allowance for loan losses was 0.9 times nonperforming loans.Reserves were equal to 1.66% to total loans at March 31, 2009 and covered annualized first quarter net charge-offs by 4.1 times. TrustCo Bank Corp is a $3.5 billion bank holding company and through its subsidiary, Trustco Bank, operates 126 offices in New York, New Jersey, Vermont, Massachusetts, and Florida. In addition, the Bank operates a full service Trust Department.The common shares of TrustCo are traded on The NASDAQ Global Select Market under the symbol TRST. Except for the historical information contained herein, the matters discussed in this news release and other information contained in TrustCo’s Securities and Exchange Commission filings may express “forward-looking statements.”Those “forward-looking statements” may involve risk and uncertainties, including statements containing future events or performance and assumptions and other statements of historical facts. -2- TrustCo wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.The following important factors, among others, in some cases have affected and in the future could affect TrustCo’s actual results, and could cause TrustCo’s actual financial performance to differ materially from that expressed in any forward-looking statement:(1) credit risk, (2) interest rate risk, (3) competition, (4) changes in the regulatory environment, (5) real estate and collateral values, and (6) changes in local market areas and general business and economic trends.The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. -3- TRUSTCO BANK CORP NY GLENVILLE, NY FINANCIAL HIGHLIGHTS (dollars in thousands, except per share data) (Unaudited) Three Months Ended 03/31/09 12/31/08 03/31/08 Summary of operations Net interest income (TE) $ Provision for loan losses Net securities transactions 11 ) Unrealized trading (loss) gain ) Noninterest income Noninterest expense Net income Per common share Net income per share: - Basic $ - Diluted Cash dividends Tangible Book value at period end Market price at period end At period end Full time equivalent employees Full service banking offices Performance ratios Return on average assets % Return on average equity (1) Efficiency (2) Net interest spread (TE) Net interest margin (TE) Dividend payout ratio Capital ratios at period end (3) Total equity to assets % Tier 1 risk adjusted capital Total risk adjusted capital Asset quality analysis at period end Nonperforming loans to total loans % Nonperforming assets to total assets Allowance for loan losses to total loans Coverage ratio (4) X Average equity excludes the effect of accumulated other comprehensive income. Calculated as noninterest expense (excluding ORE income/expense, specialized consultingand any one-time charges) divided by taxable equivalent net interest income plusnoninterest income (excluding net securities transactions, unrealized trading gainsand losses and one-time income items). Capital ratios exclude the effect of accumulated other comprehensive income. Calculated as allowance for loan losses divided by total nonperforming loans.
